           Case 7:19-cv-02808-CS Document 61 Filed 03/19/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
ZABRINA BOONE and CHRISTOPHER CLARKE,
on behalf of themselves, individually, and on behalf
of all others similarly-situated,
                                                                   Docket No.: 19-cv-02808 (CS)
                        Plaintiffs,
                                                                   XXXXXXXXX
                                                                   [PROPOSED]
         -against-                                                 JUDGMENT

ALPHA CORPORATE TRANSPORTATION AND
TAXI SERVICE INC. d/b/a ALPHA TAXI, and
EDWARD SAMRALDI, individually,

                        Defendants.

        WHEREAS, on March 16, 2021, Defendants Alpha Corporate Transportation and Taxi

Service Inc. d/b/a Alpha Taxi, and Edward Samraldi, individually, offered that Plaintiffs Zabrina

Boone and Christopher Clarke (together as “Plaintiffs”), take judgment against them in this action

pursuant to Federal Rule of Civil Procedure (“Fed. R. Civ. P.”) 68 in the amount of Forty-Five

Thousand Dollars and Zero Cents ($45,000.00), inclusive of attorneys’ fees and costs; and

        WHEREAS, on March 18, 2021, Plaintiffs filed their Notice of Acceptance of this offer;

it is

        HEREBY ORDERED and ADJUDGED that judgment is hereby entered pursuant to Fed.

R. Civ. P. 68 in favor of Plaintiffs, as against Defendants Alpha Corporate Transportation and Taxi

Service Inc. d/b/a Alpha Taxi, and Edward Samraldi, individually, jointly and severally, in the

amount of Forty-Five Thousand Dollars and Zero Cents ($45,000.00)
                                        March
                           19th day of ______________,
        SO ORDERED, on the _____                       2021, White Plains, New York:



                                              ______________________________________
                                                                              XXX
                                              The Honorable Cathy Seibel, U.S.D.J.

                                                 CATHY SEIBEL, U.S.D.J.
